Citation Nr: 0516302	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to September 11, 
2001 for service connection for bipolar disorder.

2.  Entitlement to an effective date prior to September 11, 
2001 for service connection for tinnitus.

3.  Entitlement to an effective date prior to September 11, 
2001 for service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran reportedly had active military service from 
December 1963 to February 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for bipolar 
disorder, bilateral hearing loss, and tinnitus.  In each 
case, the RO assigned an effective date for service 
connection of September 11, 2001.  The veteran has appealed 
the issue of entitlement to earlier effective dates.  In 
December 2003, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  In July 2002, the RO granted service connection for 
bipolar disorder, hearing loss, and tinnitus; in each case, 
the RO assigned an effective dates for service connection of 
September 11, 2001.  

2.  Informal claims for service connection for bipolar 
disorder, hearing loss, and tinnitus, were received on 
September 11, 2001; formal claims for service connection for 
bipolar disorder, hearing loss, and tinnitus, were received 
in January 2002.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to 
September 11, 2001  for service connection for bipolar 
disorder have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).

2.  The legal criteria for an effective date prior to 
September 11, 2001 for service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2004).

3.  The legal criteria for an effective date prior to 
September 11, 2001 for service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The veteran essentially argues that an effective date for 
service connection for bipolar disorder, bilateral hearing 
loss, and tinnitus, should be February 11, 1965, (i.e., the 
day after his separation from service).  He argues that he 
declined to accept a medical discharge, that he was not in 
the correct "mental state" to make such a decision, and 
that, "Because I received an Honorable Discharge I was never 
given a diagnosis, a percentage disability, or even 
instructions to get help."  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a).  However, if 
the application is received within one year from the date of 
discharge or release from service, the effective date of an 
award for disability compensation to the veteran shall be the 
day following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2004); see also Wright 
v. Gober, 10 Vet. App. 343, 346-48 (1997).  Generally, a 
specific claim in the form prescribed by VA must be filed in 
order for VA benefits to be paid.  See 38 C.F.R. §§ 3.160(b), 
3.151(a) (2004).  Any "communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by" VA may be considered an informal claim. 38 
C.F.R. § 3.155(a) (2004).  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  Under certain circumstances, VA medical 
records may constitute an informal claim for increase or to 
reopen a compensation claim under 38 C.F.R. § 3.157 (2004), 
but this provision is not for application in an initial 
compensation claim for a disability.

The veteran's discharge (DD Form 214) is not of record; a 
form from the National Personnel Records Center indicates 
that he was separated from active military service on 
February 10, 1965.  

No submissions were received prior to September 11, 2001 
showing that a formal or informal claim was filed for service 
connection for bipolar disorder, bilateral hearing loss, or 
tinnitus.  On September 11, 2001, the Muskogee RO received an 
informal claim for benefits (a VA Form 21-4138).  See 
38 C.F.R. § 3.155(a).  In January 2002, a formal claim (VA 
Form 21-526) for service connection was received.  Under the 
circumstances, the veteran's claim is considered to have been 
filed as of the date of receipt of his informal claim, i.e., 
on September 11, 2001.  See id.  In a July 2002 rating 
decision, the RO granted service connection for bipolar 
disorder, bilateral hearing loss, and tinnitus.  The RO 
assigned effective dates for service connection of September 
11, 2001 for all of these disabilities (i.e., the date the RO 
received the veteran's informal claim specifically requesting 
service connection for bipolar disorder, bilateral hearing 
loss, and tinnitus).  

In summary, a review of the veteran's claims file shows that 
there is no record of an informal or formal claim for service 
connection for bipolar disorder, hearing loss, or tinnitus, 
prior to September 11, 2001.  Since the veteran submitted his 
application more than one year after his separation from 
service on February 10, 1965, the law provides that the 
earliest effective date that can be assigned for his awards 
of service connection for bipolar disorder, bilateral hearing 
loss, and tinnitus, is September 11, 2001.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the veteran's claims for earlier 
effective dates for service connection for bipolar disorder, 
bilateral hearing loss, and tinnitus.
II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  This issue arose after the RO's grant of the 
veteran's claims for service connection for bipolar disorder, 
bilateral hearing loss, and tinnitus.  With regard to his 
claims for service connection, he was sent VCAA notice in 
July 2002.  Under the circumstances, a separate VCAA notice 
as to the claims for earlier effective dates are not 
required.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004) 
(if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  However, and in any event, the Board notes 
that the RO sent the veteran a notice letter in February 2004 
(hereinafter "VCAA notification letter") that informed him 
of the type of information and evidence necessary to support 
his claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and a supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran was 
afforded VA examinations.  The claims on appeal are for 
earlier effective dates for service connection, and there is 
no assertion that claims were filed prior to the effective 
dates in issue that are not of record.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An effective date prior to September 11, 2001 for service 
connection for bipolar disorder is denied.

An effective date prior to September 11, 2001 for service 
connection for hearing loss is denied.

An effective date prior to September 11, 2001 for service 
connection for tinnitus is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


